     Case 2:20-cr-00083 Document 6 Filed 08/06/20 Page 1 of 1 PageID #: 7




               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                           CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                               Case No. 2:20-CR-00083

DANA REED


            NOTICE OF APPEARANCE OF ASSIGNED COUNSEL

      Now comes Assistant Federal Public Defender, Rachel E. Zimarowski, and

appears as assigned counsel of record for the defendant herein.      All future

correspondence, motions, pleadings, orders, notices, etc. should be sent to the

undersigned at the address listed below.

      Dated this 6th day of AUGUST, 2020.


                                      WESLEY P. PAGE
                                      FEDERAL PUBLIC DEFENDER

                                      s/Rachel E. Zimarowski
                                      Rachel E. Zimarowski, WV Bar No. 11415
                                      Office of the Federal Public Defender
                                      300 Virginia Street, East, Room 3400
                                      Charleston, WV 23501
                                      Telephone: (304) 347-3350
                                      Facsimile: (304) 347-3356
                                      E-mail: Rachel_Zimarowski@fd.org
